Citation Nr: 1741128	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-19 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to an increased disability rating in excess of 10 percent for hypertension.  

3.  Entitlement to an increased disability rating in excess of 30 percent for vascular headaches prior to September 1, 2016.  

4.  Entitlement to an earlier effective date than September 1, 2016 for the grant of a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	David Oliver, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1978 to August 2000.  

These matters come to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that, inter alia, denied an increased disability rating in excess of 10 percent for hypertension with vascular headaches and a TDIU rating.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a June 2017 videoconference hearing and before a decision review office (DRO) at a June 2014 hearing, and transcripts of the hearings have been associated with the claims file.  

A March 2014 rating decision granted a separate 30 percent disability rating for vascular headaches, effective July 16, 2009.  An April 2017 rating decision granted an increased 50 percent disability rating for vascular headaches and a TDIU rating, each effective September 1, 2016.  Notably, a 50 percent disability rating is the highest schedular disability rating for headaches under the applicable rating criteria, see 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2016); moreover, the Veteran clarified at the June 2017 Board videoconference hearing that he was not seeking a disability rating in excess of 50 percent for headaches.  However, the claim has not been fully granted prior to September 1, 2017.  See AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, the Veteran's TDIU claim remains part and parcel of his increased rating claim before the Board prior to September 1, 2016.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Board has characterized the claims on appeal accordingly.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the June 2017 Board video conference hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his claims of entitlement to service connection for sleep apnea and entitlement to an increased disability rating in excess of 10 percent for hypertension.  

2.  Affording the Veteran the benefit of the doubt, the service-connected headaches have resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability from May 28, 2014, but no sooner.  

3.  Affording the Veteran the benefit of the doubt, the service-connected headaches have precluded him from securing or following a substantially gainful occupation from June 27, 2014, but no sooner.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims of entitlement to service connection for sleep apnea and entitlement to an increased disability rating in excess of 10 percent for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an increased 50 percent disability rating for vascular headaches have been met from May 28, 2014, but no sooner.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, DC 8100 (2016).  
3.  The criteria for a TDIU rating have been met from June 27, 2014, but no sooner.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist regarding the Veteran's TDIU claim adjudicated herein.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Withdrawn Claims  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the June 2017 video conference hearing before the undersigned, the Veteran stated that he wished to withdraw the claim for service connection for sleep apnea and the increased rating claim for hypertension.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.

III.  Increased Rating - Headaches  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  While the Veteran has not appealed the assignment of a maximum schedular 50 percent disability rating from September 1, 2016, the Board has properly considered herein the proper effective date of his currently assigned staged disability rating.  

The Veteran's vascular headaches are currently rated as 30 percent disabling prior to September 1, 2016 under DC 8100.  38 C.F.R. § 4.124a, DC 8100 (2016).  

In relevant part, DC 8100 provides for a 30 percent disability rating for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A maximum schedular 50 percent disability rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  

The Board notes that the criteria for a 50 percent rating are written in the conjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Additionally, the rating criteria do not define "prostrating" attacks.  "Prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32d ed. 2012).  This is consistent with medical guidance used by the VA Compensation Service which suggests that "[a] prostrating migraine may be described as a condition that causes lack of strength to the point of exhaustion."  See VA Compensation Service's Medical Electronic Performance Support System (2015).  Likewise, the rating criteria also do not define "severe economic inadaptability."  However, nothing in DC 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent disability rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  

A review of the private treatment records as well as VA treatment records documents that for the entire period on appeal, the Veteran's headaches have resulted in symptomatology consistent with prostrating attacks.  However, prior to May 2014, the preponderance of evidence is against a finding that the Veteran's headaches were very frequent and productive of severe economic inadaptability.  

Beginning in May 2014, correspondence from the Veteran's private treating physician notes that the Veteran was experiencing migraine headaches at least three to four times per week.  Significantly, a VA treatment record dated May 28, 2014 documents that the Veteran's chronic headaches were occurring three times per week and that he had been treated with various migraine headaches without relief; he was referred for acupuncture and advised to continue with rest as a way to interrupt his headaches.  

At the July 2014 DRO hearing, the Veteran testified, consistent with the additional evidence of record, that he experienced headaches three to four times per week which required him to lay down and rest, as past treatment with migraine medication had not helped.  

Upon VA examination in April 2015, the Veteran reported that his headaches occurred four times per week on average and the examiner concluded that his headaches resulted in functional impact.  Specifically, the examiner noted that the Veteran had to sit or lie still during prostrating attacks of headache pain, which were often debilitating, impaired concentration, and affected physical activity.  

In April 2016, a private vocational expert opined that the Veteran's headaches, which occurred three of more times per week, resulted in absenteeism, impaired focus, and required breaks which would preclude him from completing a normal work day and preclude full-time continuous employment.  

The Veteran's March 2017 TDIU application reports that he last worked in June 2014 as a self-employed software tester, after which his headaches precluded employment.  

Following a review of the evidence of record, including as discussed above, and resolving reasonable doubt in favor of the Veteran, the Board finds that an increased 50 percent disability rating is warranted for the Veteran's vascular headaches from May 28, 2014, but no sooner.  

Indeed, affording the Veteran the benefit of the doubt, the Board agrees with the Veteran's attorney that the symptomatology reported at the April 2015 VA examination is consistent with the Veteran's report at the subsequent September 2016 VA examination, which was the basis for the Veteran's current staged 50 percent disability rating, based upon the examiner's documentation of very frequent and prostrating attacks of headache pain.  As such, although the April 2015 VA examiner failed to check the box within the examination report denoting symptomatology including very frequent and prostrating attacks of headache pain, the functional impact of the Veteran's headaches have essentially remained the same.  Moreover, this is supported by prior VA treatment records, including the May 28, 2014 VA treatment record which documents that the Veteran's chronic headaches were occurring three times per week and required him to lie down and rest.  

Notably, prior to May 28, 2014, the preponderance of evidence does not document that the Veteran's headaches precluded substantially gainful employment, as prior to that time, the Veteran was able to maintain employment by his own report.  In sum, after resolving any reasonable doubt in favor of the Veteran, the Board finds that his headaches have resulted in very frequent prostrating and prolonged attacks productive of severe economic inadaptability from May 28, 2014, but no sooner, and to that extent only, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  Earlier Effective Date - TDIU  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  
Given the Board's decision above, the Veteran is service-connected for vascular headaches (rated as 30 percent disabling from July 16, 2009 and at 50 percent from May 28, 2014), bilateral hip trochanteritis (each rated as 10 percent disabling from September 1, 2000), left and right knee retropatellar pain syndrome (each rated as 10 percent disabling from September 1, 2000 and July 6, 2011, respectively), hypertension (rated as 10 percent disabling from September 1, 2000), and bilateral cataracts, based upon impairment of visual acuity and visual fields (each rated as 10 percent disabling from July 16, 2009).  Based upon the above, the Veteran's combined disability rating meets the schedular criteria for a TDIU rating July 26, 2011, when his combined disability rating was 70 percent or greater.  See 38 C.F.R. § 4.16(a).  

As discussed above, a VA treatment record dated May 28, 2014 documents that the Veteran's chronic headaches were occurring three times per week and required him to lie down and rest, as other forms of treatment were unsuccessful.  At the July 2014 DRO hearing, the Veteran reported consistently that his headaches occurred three to four times per week and required him to lie down and rest.  

Similarly, upon VA examination in April 2015, the Veteran reported that his headaches occurred four times per week on average and the examiner concluded that his headaches resulted in functional impact including a need to sit or lie still during prostrating attacks of headache pain, which were often debilitating, impaired concentration, and affected physical activity.  

In April 2016, following a review of the Veteran's treatment records, a private vocational expert opined that the Veteran's headaches, which occurred three of more times per week, resulted in absenteeism, impaired focus, and required breaks which would preclude him from completing a normal work day and preclude full-time continuous employment.  

The Veteran's March 2017 TDIU application reports that he last worked as of June 26, 2014 as a self-employed software tester, after which his headaches precluded employment.  

Following a review of the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities have precluded him from securing or following a substantially gainful occupation from June 27, 2014, but no sooner.  By the Veteran's own report on his TDIU application, he was able to maintain substantial gainful employment until June 26, 2014; hence, the effective date of June 27, 2014.  

In sum, after resolving any reasonable doubt in favor of the Veteran, the Board finds that he has been precluded from securing or following a substantially gainful occupation due to his service-connected disabilities from June 27, 2014, but no sooner, and to that extent only, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim of entitlement to service connection for sleep apnea is dismissed.  

The claim of entitlement to an increased disability rating in excess of 10 percent for hypertension is dismissed.  

An increased 50 percent disability rating for vascular headaches is granted from May 28, 2014, but no sooner.  

A TDIU rating is granted from June 27, 2014, but no sooner.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


